Opinion by
Judge Hardin :
The answer is, we think, sufficient to raise the issue whether the defendant, John F. Cantrill, Sr., or his son, John F. Cantrill, Jr.; *100executed and delivered the replevin bond to Anderson; and the only other question to be determined is as to the sufficiency of the evidence to sustain the judgment refusing relief as against the appellee, J. F. Cantrill, Sr.

Darnaby, for appellant.


Rodman, for appellee.

The evidence on this question is- so conflicting, and so nearly in equipoise, that this court would not be authorized to disturb- a judgment, if based on the verdict of the jury; and although, in passing on the judgment in this case, we are not governed by the same rules which obtain in jury cases, we ought not to reverse the judgment unless we were satisfied that the preponderance of the evidence was against it. We can not say, as tryers. of this issue of fact, that the weight of the evidence is- against the conclusion of the circuit court.
The judgment is therefore affirmed.